ORDER
PER CURIAM.
Appellants, Bennie Jordan and Sheridan Jordan, appeal the judgment of the Circuit Court of Franklin County in favor of respondents, James Bolden and Deborah Bolden. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgment is supported by substantial and competent evidence and is not against the weight of the evidence based on the record as a whole. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).